Citation Nr: 1640398	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  15-08 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a compensable evaluation prior to December 30, 2015, and thereafter, an evaluation in excess of 10 percent for bilateral hearing loss disability. 

2.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a lung disorder, claimed as bronchitis and asthma, to include as due to in-service asbestos exposure.  


REPRESENTATION

Veteran represented by:	Massachusetts Office of Commissioner of Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from March 1951 to March 1954. 

These matters are on appeal before the Board of Veterans' Appeals (Board) from a July 2014 rating decision by the Department of Veterans Affairs, Regional Office, located in Providence, Rhodes Island (RO).  In pertinent part of that rating decision, the RO awarded service connection for bilateral hearing loss and PTSD, and assigned a noncompensable and a 30 percent evaluations, respectively, effective from September 10, 2013.  The RO also denied the Veteran's claim for entitlement to service connection for bronchitis and asthma.  The Veteran appealed the initial assigned evaluations and the denial of his service connection claim. 

In a January 2016 rating decision, the RO increased the assigned evaluation to 10 percent for bilateral hearing loss, effective from December 30, 2015.  This decision does not terminate the Veteran's appeal, as he is presumed to be seeking the maximum rating.  See AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a lung disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to December 30, 2015, the Veteran's bilateral hearing loss disability has been manifested by no more than a puretone threshold average of 40 decibels (dB) and speech recognition ability of 100 percent in the right ear and a puretone threshold average of 46 dB and speech recognition ability of 76 percent in the left ear.

2.  Since December 30, 2015, the Veteran's bilateral hearing loss disability has been manifested by no more than a puretone threshold average of 44 dB and speech recognition ability of 86 percent in the right ear and a puretone threshold average of 53 dB and speech recognition ability of 68 percent in the left ear.

3.   The Veteran's PTSD disability has been manifested by no more than symptoms of anxiety, mild memory impairment, sleep impairment, intrusive thoughts, and nightmares that results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating prior to December 30, 2015 and thereafter, an evaluation in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107(West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  The criteria for an initial evaluation in excess of 30 percent for PTSD disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  
In this case, the Veteran is challenging the initial evaluations assigned following the grants of service connection for PTSD and bilateral hearing loss.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the notice is intended to serve the claimant has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As such, VA's duty to notify has been satisfied with respect to the issues of entitlement to higher initial evaluations for PTSD and bilateral hearing loss.

In addition to its duty to notify, or inform, the Veteran with regard to his claims, VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

In this case, VA has obtained the Veteran's service records, post-service VA treatment records, as well as his lay statements.  The Board specifically notes that the record contains the Veteran's VA treatment records dated through June 2014.  Although the Veteran identified pertinent mental treatment records from the Vet Center in Fairhaven, he failed to submitted a completed VA Form 21-4142, Authorization and Consent to Release Information, required for VA to retrieve those records.  The Veteran did not respond to the November 2015 letter requesting that he provide a completed and signed authorization form for such facility.  In this regard, the duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).

VA has also provided the Veteran with VA audiology and psychiatric examinations in December 2013 and December 2015, in which the examiners addressed the severity of the Veteran's bilateral hearing loss and PTSD.  The Board finds that the VA examinations are well-supported by clinical findings and a full rationale.  The examination reports reflect review of the claims file, a pertinent history, and all clinical findings and opinions necessary for proper adjudication of the Veteran's claim, and are therefore adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he has declined the opportunity for a personal hearing before a member of the Board.  Accordingly, the Board will address the claims on appeal.

2.  Increased Rating 

VA has adopted a Schedule for Rating Disabilities (Rating Schedule) to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part IV (2015).  Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability.  Id.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509- 10 (2007) (holding that staged ratings may be warranted in increased rating claims).


Bilateral Hearing Loss 

The Veteran claims entitlement to higher disability ratings for his bilateral hearing loss.  His bilateral hearing loss disability is currently assigned a noncompensable evaluation prior to December 30, 2015, and thereafter, assigned a 10 percent evaluation.   As explained in more detail below, the evidence of record shows that the signs and symptoms of the Veteran's disability are consistent with the current assigned evaluations, and the assigned staged ratings are appropriate.  See 38 C.F.R. § 4.1.

The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a table for rating purpose (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist), including pure-tone threshold average and speech discrimination (Maryland CNC test).  38 C.F.R. § 4.85 (b). 

In circumstances where an examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or where there is an exceptional pattern of hearing impairment as defined under 38 C.F.R. § 4.86, then Table VIa will be used to determine the Roman numeral designations (I through XI) for hearing impairment based only on pure-tone threshold average.  38 C.F.R. § 4.85(c).  One exceptional pattern of hearing impairment occurs when the pure-tone thresholds in each of the four frequencies (1K to 4K Hertz) are 55 decibels or greater.  Another occurs where the pure-tone threshold at 1K Hertz is 30 decibels or less, and the threshold at 2K Hertz is 70 decibels or more.  38 C.F.R. § 4.86 (a), (b). 

Once the Veteran's hearing impairment is determined by the numeral designations according to Table VI or VIa, then Table VII is used to determine the rating assigned by combining the Roman numeral designation for hearing impairment of each ear.  The percentage evaluation is found on Table VII by intersecting the horizontal row appropriate for the numeric designation for the ear with the better hearing and the vertical column appropriate to the numeric designation level for the ear with the poorer hearing.  38 C.F.R. § 4.85 (e).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designation assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321 (b) should be assigned in the case where the disability effects on the Veteran's occupational function and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Prior to December 30, 2015

The Veteran asserts entitlement to a compensable rating for bilateral sensorineural hearing loss prior to December 30, 2015. 

Prior to December 30, 2015, the Veteran's hearing impairment is determined by medical findings that are recorded in a December 2013 VA audiological examination.  The audiometric findings in the December 2013 examination report revealed pure-tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 25, 40, 45, and 50 decibels in the right ear; and 45, 45, 50, and 45 decibels in the left ear.  Pure-tone threshold averages were 40 in the right ear and 46 in the left ear.  Speech recognition testing revealed speech recognition abilities were 100 percent in the right ear and 76 percent in the left ear.  The VA examiner noted that the Veteran complained that he had difficulty hearing the television without turning up the volume louder than others needed in order to hear it.  The VA examiner found that the Veteran's hearing loss does not prevent or impede him from performing any of his daily activities including his ability to obtain or maintain employment.

Initially, the Board observes that the 2013 audiometric findings do not demonstrate that the Veteran has an exceptional pattern of hearing impairment.  He has neither pure tone thresholds greater than 55 decibels at each of the 1000, 2000, 3000, nor 4000 Hz levels, nor a pure tone threshold at 1000 Hz of 30 decibels or less coupled with a pure tone threshold at 2000 Hz of 70 decibels or more.  See 38 C.F.R. § 4.86.  As such, Table VI will be used to determine the severity of the Veteran's hearing impairment prior to December 30, 2015.

When applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's hearing loss scores, the findings from the 2013 examination show that his right ear qualified as Level I (pure tone threshold average of 40 decibels, speech recognition score of 100 percent), and his left ear qualified as Level III (pure tone threshold average of 46 decibels, speech recognition score of 76 percent).  The application of these levels under Table VII is consistent with a noncompensable (zero) percent disability rating for hearing loss.  See 38 C.F.R. § 4.85(e). 

There is no objective evidence that he meets the criteria for a compsenable evaluation for the period prior to December 30, 2015.  Based on the findings shown in the 2013 VA examination report, the Board finds that the mechanical application of the applicable diagnostic criteria to the evidence in the record does not warrants a compensable evaluation prior to December 30, 2015.  See 38 C.F.R. §§ 4.85. 

Since December 30, 2015

The report of a December 30, 2015 VA audiological examination shows the severity of the disability due to the Veteran's bilateral sensorineural hearing loss had increased.  The audiometric findings in the December 2015 examination report revealed pure-tone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, were as follows: 30, 45, 55, and 45 decibels in the right ear; and 55, 55, 50, and 50 decibels in the left ear.  Pure-tone threshold averages were 44 in the right ear and 53 in the left ear.  The examiner noted that diagnostic testing revealed valid pure-tone threshold results.  Speech recognition testing revealed speech recognition abilities were 86 percent in the right ear and 68 percent in the left ear.  The examiner noted that the Veteran's disability causes him functional impairment due to difficulty hearing without the use of hearing aids.  The Veteran informed the VA examiner that his hearing disability impacted his ability to function socially and occupationally because he had difficulty hearing. 

The audiometric findings from the December 2015 VA examination do not demonstrate that the Veteran has an exceptional pattern of hearing impairment.  He has neither pure tone thresholds greater than 55 decibels at each of the 1000, 2000, 3000, nor 4000 Hz levels, nor a pure tone threshold at 1000 Hz of 30 decibels or less coupled with a pure tone threshold at 2000 Hz of 70 decibels or more.  See 38 C.F.R. § 4.86.  Again, Table VI will be used to determine the severity of the Veteran's hearing impairment since December 30, 2015.

When applying the 38 C.F.R. § 4.85, Table VI, to the Veteran's hearing loss scores, the findings from the 2015 examination show that his right ear qualified as Level II (pure tone threshold average of 44 decibels, speech recognition score of 86 percent), and his left ear qualified as Level V (pure tone threshold average of 53 decibels, speech recognition score of 68 percent). 

Considering 38 C.F.R. §  4.85, Table VII, the Veteran does not meet the criteria for an evaluation in excess of 10 percent, as the evaluation indicated at the intersection of the columns for Level II for the right ear and for Level V for the left ear is 10 percent.  See 38 C.F.R. § 4.85, Table VI. 

There is no objective evidence that he meets the criteria for an evaluation in excess of 10 percent for the period since December 30, 2015.  The 2015 VA examination report contains only audiometric evaluation of record during this appeal period.

Based on the findings shown in the 2015 VA examination report, the Board finds that the mechanical application of the applicable diagnostic criteria to the evidence in the record does not warrants an evaluation in excess of 10 percent for the period since December 30, 2015.  See 38 C.F.R. § 4.85, Table VI.
 
In short, the preponderance of the evidence is against a finding that the Veteran's bilateral sensorineural hearing loss disability warrants a compensable evaluation prior to December 30, 2015, or an evaluation in excess of 10 percent thereafter. 

Although the Veteran asserts that his hearing impairment is more severe than the criteria associated with a noncompensable evaluation prior to December 30, 2015, and in excess of 10 percent thereafter, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The current staged noncompensable evaluation prior to December 30, 2015, and the 10 percent evaluation thereafter are reflected by the medical evidence on record.  The Veteran has not asserted and there is no indication that the findings from either of the VA examination reports are inadequate. 

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In doing so, the Board must consider the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  While the Veteran contends that his hearing impairment makes it difficult for him to hear and it has effect his ability to work, there is no indication that the severity of his impairment disability has not been adequately considered by the assigned staged ratings. 

Based on the above, the Board finds that the Veteran's claim for a compensable evaluation prior to December 30, 2015, and an evaluation in excess of 10 percent thereafter for bilateral sensorineural hearing loss disability cannot be granted.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD 
 
The Veteran seeks a higher initial evaluation for his PTSD disability.  He is currently assigned a 30 percent evaluation under a general set of criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under the criteria found at Diagnostic Code 9411, a 30 percent rating is warranted when psychiatric disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Higher evaluations are warrant for more serious symptomatology.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In this case, the Veteran seeks a higher initial evaluation for his PTSD disability. His disability due to PTSD is currently assigned a 30 percent evaluation.  As the evidence does not reflect an increase in symptomatology during the period under appeal, staged ratings are not appropriate.  See 38 C.F.R. § 4.1.

The Veteran contends that the severity of his PTSD disability is more severe than reflected by the current assigned staged evaluations.  During the pendency of the appeal, the Veteran's PTSD has been evaluated twice by VA.  

The Veteran was afforded an initial VA psychiatric examination in December 2013.  The examination report shows a diagnosis of PTSD.  The VA examiner recorded that Veteran reported that he had been married three times with his last marriage lasting twelve years prior to the death his wife in 2003.  The Veteran stated that he had good relationships with his children, and he currently lives with his girlfriend.  He also reported that he had several friends.  The Veteran complained of sleep impairment, fear of crowds, easily startled responses, and nightmares.  He reported that over the years, he has learned to live with his symptoms and used his religion, work, and his family to help manage his symptoms.  He stated that he had recently begun to receive group therapy treatment at the Fairhaven Vet Center.  On clinical evaluation, the 2013 VA examiner found that the Veteran's PTSD was manifested by chronic sleep impairment and mild memory loss.  The VA examiner concluded that the Veteran's PTSD results in no more than occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication. 

On his October 2014 notice of disagreement, the Veteran asserted that the severity of his PTSD disability more closely approximates the symptoms associated with a 50 percent evaluation.  In a November 2014 statement, the Veteran reported that his PTSD disability was manifested by "extreme social/occupational impairment" and he described symptoms due to sleep impairment, fear of crowds, and fear of driving.  

In December 2015, the Veteran was afforded another VA psychiatric examination to evaluate the severity of his PTSD.  That examination report shows a diagnosis of PTSD.  The VA examiner noted that the Veteran reported that he had good relationships with his children, grandchildren, and girlfriend.  He reported that he had previously worked as a cook until retiring in 1996.  He denied any history of occupational problems.  The Veteran reported that he attended weekly group therapy sessions at the Fairhaven Vet Center.  On clinical evaluation, the VA examiner observed that the Veteran was pleasant and cooperative.  His PTSD disability involved anxiety and sleep impairment symptoms.  The VA examiner concluded that the Veteran's PTSD resulted in no more than occupational and social impairment due to mild or transient symptoms which decreases work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The VA examiner felt that the Veteran's PTSD resulted in the same level of disability as shown in the findings of the 2013 VA examination report. 

Based on a review of the evidence, the Board finds that the Veteran's PTSD disability does not support the criteria for an evaluation in excess of the current assigned 30 percent evaluation under Diagnostic Code 9411.  See 38 C.F.R. § 4.130.  Collectively, the evidence of record during his period shows that the Veteran's disability is manifested by anxiety, fear of crowds, sleep impairment, mild memory loss, intrusive thoughts, nightmares, and irritability.  His disability was characterized as no more than mild in severity by both VA examiners.  The Veteran's symptomatology is consistent with the criteria associated with occupational and social impairment that results in no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  These objective findings do not support the criteria for an evaluation in excess of 30.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

At no point during the period under appeal has the Veteran's overall PTSD symptomatology meet the criteria for a rating in excess of 30 percent.  In this regard, the medical evidence does not show the Veteran to have circumstantial, 
 circumlocutory, or stereotyped speech, panic attacks, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, and impaired abstract thinking, or other symptoms that are characteristic of a 50 percent rating.  Rather, the Veteran effectively participated during both VA examinations, and the 2015 VA examiner observed that the Veteran's behavior was pleasant and cooperative.  There was no evidence of panic attacks, or evidence of impaired speech, thought, or judgment processes.  The Veteran did not report any symptoms indicative of delusions, hallucinations, or suicidal or homicidal ideations.  Both VA examiners concluded that the Veteran's PTSD disability only resulted in mild or transient symptoms.  An evaluation in excess of 30 percent has not been shown by the evidence of record.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

For all the foregoing reasons, the Board finds that the claim for an initial evaluation in excess of 30 percent for PTSD is not warranted for the entirety of the appeal period.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.76, 4.130, Diagnostic Code 9411.
 
Other Considerations 

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321 (a).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the evidence does not show such exceptional disability picture that the available schedular evaluations for the disabilities at issue are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss and mental health symptoms with the established criteria shows that the rating criteria reasonably describe the disability levels and symptomatology attributable to the Veteran's service-connected disabilities.  The simple fact that the Veteran's hearing loss and PTSD disabilities do not satisfy the criteria for higher evaluations, to include the criteria specifically designed for the type of real-world impairment experienced by the Veteran, does not place his symptomatology outside of that contemplated by the rating schedule or make application of the rating schedule impracticable in this case. 

The Board notes that the United States Court of Appeals for the Federal Circuit held that the combined effects of a Veteran's service-connected disabilities is also for consideration in determining whether the schedular evaluation is adequate under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The evidence does not indicate that there are any combined effects resulting from the other service-connected disabilities that impacted the hearing loss and psychiatric disabilities.  Accordingly, referral for consideration of an extraschedular rating on this basis is also not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the evidence in this case does not show that the Veteran is unemployable due to his service-connected PTSD and/or his bilateral hearing loss.  Although the Veteran asserts that the severity of his disabilities impacted his occupational functioning, the Veteran has not asserted, and none of the VA audiology and psychiatric examinations show, that he is unemployable because of his disabilities.  Therefore, consideration of TDIU is not warranted in this case.


ORDER

Entitlement to a compensable evaluation prior to December 30, 2015, and thereafter, an evaluation in excess of 10 percent for bilateral hearing loss is denied. 

Entitlement to an initial evaluation in excess of 30 percent for PTSD is denied. 


REMAND

The Veteran seeks entitlement to service connection for a lung disorder, to include bronchitis, asthma, and chronic obstructive pulmonary disorder (COPD).  The Veteran contends that he has developed a lung disorder as a result of his exposure to asbestos during his period of service.  The Veteran believes that he was exposed to asbestos when he was stationed on board a World War II (WWII) type naval ship while being transported from Seattle to Japan in 1953 and when he performed his duties on aircrafts.  

Unfortunately, a complete set of the Veteran's service personnel records are unavailable.  See March 2014 negative response from PIES.  His available service records confirm that the Veteran had foreign or sea service for one year and 23 days.  The Veteran's military occupational specialty (MOS) is listed as a cannoneer.

The VA Adjudication Procedure Manual, M21-1 (VA Manual) provides guidance on developing asbestos exposure claims.  M21-1 Part IV.ii.2.C.2 (last reviewed October 5, 2014).  The VA Manual directs that asbestos exposure is conceded for purposes of providing an examination in cases where the Veteran is recognized as having a military occupation with a minimal probability of asbestos exposure.  M21-1 Part IV.ii.1.I.3.e (last reviewed October 5, 2014).  Here, the Veteran's occupational specialty as a cannoneer is not listed; however, "gunner" is an occupational specialty that is recognized as having a minimal probability of exposure.  M21-1 Part IV.ii.1.I.3.c (last reviewed October 5, 2014).  Given that a cannoneer and gunner likely performed similar duties, the Board finds that record contains sufficient evidence of asbestos exposure and associated disease to trigger VA's duty to provide an examination.  The Veteran should be afforded with a VA examination to determine the nature and etiology of his claimed lung disorder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include any VA treatment records since June 2014, should be obtained and associated with the claims folder.

2.  Send the Veteran a letter requesting additional details regarding he had any occupational or other asbestos exposure before and after service.

3.  After the completion of the above directives, schedule the Veteran for a VA examination with the appropriate specialist to obtain a medical opinion that addresses the nature and etiology of his claimed lung disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  Thereafter, the examiner is asked to furnish an opinion with respect to the following:

a) Identify all currently diagnosed lung disorders.  The examiner should conduct a comprehensive respiratory examination, and provide details about the onset, frequency, duration, and severity of all symptoms.

b) For each diagnosed lung disorder, the examiner should render an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that such disorder is related to the Veteran's military service, to include his acknowledged minimal asbestos exposure as cannoneer and his reported presence on board a WWII type naval ship while being transported from Seattle to Japan in 1953.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.

4.  After completing any additional development deemed necessary, readjudicate the claim of entitlement to service connection for a lung disorder, to include as due to asbestos exposure.  If the benefit requested on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case, which addresses all of the evidence obtained after the issuance of the last supplemental statement of the case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


